Citation Nr: 1244058	
Decision Date: 12/28/12    Archive Date: 12/31/12

DOCKET NO.  07-04 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased disability rating for right knee instability, in excess of zero percent prior to June 16, 2010, and in excess of 10 percent since June 16, 2010, to include entitlement to restoration of a 10 percent rating for right knee instability from September 1, 2006 to June 16, 2010.

2.  Entitlement to a disability rating in excess of 10 percent for right knee arthritis.

3.  Entitlement to a disability rating for left knee instability in excess of 10 percent from January 27, 2006 to November 15, 2006, and from February 1, 2007 to present.

4.  Entitlement to a disability rating in excess of 10 percent for left knee arthritis.



REPRESENTATION

Appellant (the Veteran) is represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active service from September 1988 to February 1993.  

This appeal comes before the Board of Veterans' Appeals (Board) from April 2006 and June 2006 rating decisions of the RO in Columbia, South Carolina.

The Veteran did not report for a Board hearing that was scheduled to be conducted at the RO in June 2008.  The Veteran has offered no explanation as to why he was unable to appear and has not since made a request for a Board hearing.  Accordingly, the Board will proceed to a decision on this appeal as if the hearing request had been withdrawn.  See 38 C.F.R. § 20.704(d) (2012). 

In April 2010, the Board remanded this appeal for additional evidentiary development.  It has since been returned to the Board for further appellate action.

During the course of the appeal, the RO has granted a higher rating of 10 percent for the service-connected right knee instability, but made the increased rating effective after the date the claim for increase was received.  Thus, a staged rating is in effect.  Inasmuch as higher ratings are available before and after the effective date of the increased rating, and the Veteran is presumed to seek the maximum available benefit for a disability, the Board has characterized this issue and the issue of entitlement to restoration of a 10 percent rating for right knee instability to reflect the specific time periods and ratings that are currently in effect.  See A.B. v. Brown, 6 Vet. App. 35, 38 (1993).  

In April 2010, the issue of entitlement to service connection for depression, secondary to the service-connected knee conditions, was referred back to the RO for appropriate action.  Since that time, it does not appear that any action has been taken by the RO.  Accordingly, that issues is again referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the appeal has been accomplished.

2.  In April 2006, the RO notified the Veteran of a proposal to reduce the 10 percent disability rating for right knee instability to zero percent; the April 2006 proposal informed the Veteran of his right to submit evidence and attend a predetermination hearing.  

3.  By a June 2006 rating decision, the RO reduced the Veteran's 10 percent disability rating for right knee instability to zero percent, effective September 1, 2006.  

4.  At the time of the reduction of the right knee instability rating, the 10 percent rating had been in effect since March 2, 2002, less than five years. 

5.  The February 2006 VA examination upon which the reduction of the right knee instability rating from 10 percent to zero percent was made did not include a claims file review.  

6.  At the time the RO reduced the rating for right knee instability, there had not been sustained material improvement in the symptoms attributable to that disability.

7.  For the entire period of this appeal, the Veteran's right knee disability has been manifested by painful and weakened motion of the right knee with normal extension, with flexion that exceeded 45 degrees, with lateral instability or recurrent subluxation that is no more than slight, and without dislocation or removal of the semilunar cartilage.

8.  For the entire period of this appeal, the Veteran's left knee disability has been manifested by painful and weakened motion of the right knee with normal extension, with flexion that exceeded 45 degrees, with lateral instability or recurrent subluxation that is no more than slight, and without dislocation or removal of the semilunar cartilage.


CONCLUSIONS OF LAW

1.  The criteria for restoration of a 10 percent rating for right knee instability have been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5112, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.105, 3.159, 3.343, 3.344, 4.1, 4.2, 4.3, 4.10, 4.13, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2012).

2.  The criteria for a disability rating higher than 10 percent for right knee instability have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2012).

3.  The criteria for a disability rating higher than 10 percent for right knee arthritis have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5260, 5261 (2012).

4.  From January 27, 2006 to November 15, 2006, and from February 1, 2007 to present, the criteria for a disability rating higher than 10 percent for left knee instability have not been met for any portion of that period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2012).

5.  The criteria for a disability rating higher than 10 percent for left knee arthritis have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5260, 5261 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  The notice requirements of the VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (CAVC) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

As the Board is granting restoration of a 10 percent disability rating for right knee instability, the claim is substantiated and there are no further VCAA duties with respect to it.  Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

In a February 2006 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate the claims for increased ratings, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  A March 2006 notice letter included provisions for disability ratings and for the effective date of the claims.  

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records, VA education folder, and the Veteran's written assertions.

In addition, the Veteran was afforded VA examinations in February 2006, March 2007, and September 2010.  In this case, and with respect to each disability, the Veteran has been provided an adequate and thorough examination performed by a medical professional and based on either claims file review or solicitation of history and symptomatology from the Veteran.  While the Board has found that the February 2006 examination was inadequate to support a rating reduction, as will be addressed below, the Board requested another examination in its April 2010 remand.  The September 2010 VA examination is adequate to evaluate the symptoms and manifestations of the knee disabilities.  Moreover, that examination includes findings pertinent to the rating criteria for each disability.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).



Remand Compliance

As noted above, this appeal involves a remand by the Board for additional evidentiary development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While substantial compliance is required, strict compliance is not.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

In this case, the RO substantially complied with the Board's remand instructions by obtaining from the Columbia, South Carolina VA Medical Center all outstanding pertinent records since January 2010, and by obtaining the Veteran's VA education folder.  Following this, the Veteran was afforded a VA orthopedic examination with claims file review.  That examination included findings for range of motion and instability as specified in the remand.  The examiner addressed whether there was additional loss of function due to pain and other orthopedic factors.

Analysis of Rating Reduction

Applicable laws and regulations permit VA to reduce an assigned disability rating under certain circumstances, most commonly when improvement in the underlying disability is shown by the record.  Reductions in ratings which result in reductions in compensation are governed by 38 U.S.C.A. § 5112, as implemented by 38 C.F.R. § 3.105(e).  The standards for effectuating a reduction based on improvement are set forth in 38 C.F.R. §§ 3.343 and 3.344.  

Rating restoration claims are different from most other claims in that the focus is on the actions of the RO in effectuating the reduction, both in terms of compliance with the special due process considerations applicable to reductions, and in terms of whether the evidence at the time of the decision reducing the evaluation supported the reduction.  The burden is on VA to justify a reduction in a rating.  See Brown v. Brown, 5 Vet. App. 413 (1993) (Board is required to establish, by a preponderance of the evidence and in compliance with 38 C.F.R. § 3.344, that a rating reduction is warranted).  

Where the reduction in evaluation of a service-connected disability or employability status is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, 38 C.F.R. § 3.105 requires a rating proposing the reduction or discontinuance setting forth all material facts and reasons, and notification to the Veteran at his or her latest address of record of the contemplated action and detailed reasons for that action.  The notice will advise the Veteran that he or she has 60 days to present additional evidence to show that compensation payments should be continued at their present level.  The notice will also advise the Veteran of his or her right to a predetermination hearing, which must be requested within 30 days of the notice to continue the benefits at the current rate.  38 C.F.R. § 3.105(i).

In the absence of additional evidence or a hearing request, a final rating action will be taken implementing the reduction and the effective date of the reduction will be the last day of the month in which the 60-day period from the date of notice of the final rating action expires.  38 C.F.R. § 3.105(e).  

Whether or not a hearing was conducted, a written notice of the final action shall be issued to the beneficiary and his or her representative, setting forth the reasons therefor and the evidence upon which it is based.  Where a reduction or discontinuance is found to be warranted following consideration of any additional evidence submitted, the effective date of such reduction or discontinuance shall be the last day of the month in which the 60-day period from the date of notice of the final rating action expires.

In this case, the Veteran was informed of the proposed rating reduction in an April 2006 letter.  In the enclosed rating decision, he was provided the material facts taken from a February 2006 VA medical examination report.  The rationale for the proposed rating reduction was explained.  The Veteran was further informed that he could present evidence and that he was entitled to a hearing.  He was afforded 60 days to respond.  The Veteran responded with written argument dated in June 2007.  He did not request a predetermination hearing.  Thereafter, the RO promulgated a rating decision in June 2006, implementing the proposed reduction, effective September 1, 2006.

Based on this history, the Board finds that the Veteran was properly notified of the proposed rating reduction, in conformity with the provisions of 38 C.F.R. § 3.105(e).  The RO properly applied the regulations concerning the procedure for notification of reductions in ratings.  The question that remains is whether the RO correctly applied the substantive law and regulations regarding the reduction.

In a rating reduction case, not only must it be determined that an improvement in a disability had actually occurred at the time of the reduction, but also that the improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  Brown v. Brown, 5 Vet. App. 413, 420-21 (1993); Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  The provisions of 38 C.F.R. §§ 4.1, 4.2, and 4.10 require that a reduction in rating be based upon review of the entire history of the Veteran's disability.  VA must then ascertain whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based on thorough examinations.  Faust v. West, 13 Vet. App. 342 (2000).  VA is not limited, however, to medical indicators of improvement.  Rather, VA may rely on non-medical indicators of improvement to show that a Veteran is capable of more than marginal employment.  

The examination reports on which the reduction are based must be adequate.  See Tucker v. Derwinski, 2 Vet. App. 201 (1992) (holding that the failure of the examiner in that case to review the claims file rendered the reduction decision void ab initio).

In addressing whether improvement is shown, the comparison point generally is the last examination on which the rating at issue was assigned or continued.  See Hohol v. Derwinski, 2 Vet. App. 169 (1992).  In general, the RO's reduction of a rating must have been supported by the evidence on file at the time of the reduction.  Pertinent post-reduction evidence favorable to restoring the rating, however, also must be considered.  Dofflemeyer v. Derwinski, 2 Vet. App. 277 (1992).  

Pursuant to 38 C.F.R. § 3.344(a) and (b), disability ratings which have continued for long periods of time at the same level (5 years or more) may not be reduced without the following:  (1) Review of the entire record of examinations and the medical-industrial history to ensure that the current examination is full and complete; (2) The examination must be as full and complete as the examination upon which the original award was based; (3) Ratings on account of diseases subject to temporary or episodic improvement will not be reduced on any one examination, except where all of the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated; (4) Ratings on account of disease which become comparatively symptom free after prolonged rest will not be reduced on examinations reflecting the result of bed rest; (5) Where material improvement is shown, consideration must be given to whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life; (6) If doubt remains, the rating will be continued subject to reexamination within a specified period of time (18, 24, or 30 months).  For ratings in effect at the same level for less than 5 years, reexaminations disclosing improvement, physical or mental, in the disability will warrant reduction in rating.

Here, the February 2006 VA examination on which the rating reduction was based includes the examiner's observation that "There are no medical records for review."  Therefore, based on the holding of the CAVC in Tucker (cited above), the Board finds that the reduction is void ab initio.  

The Board also finds that the February 2006 VA examination does not adequately reflect a true improvement in the Veteran's right knee instability.  Notably, the February 2006 VA examiner found that "Both knees are stable on my examination" while the March 2002 VA examiner had noted mild pseudo-laxity of the right knee.  This appears to be the basis of the RO's conclusion that an improvement in right knee instability was demonstrated.  However, the Veteran reported to the examiner that he has "constant instability" with falling secondary to his knees giving out on him, approximately 10 times in the last year.  He further reported that he recently lost a job due to too many sick days, and that he had given up softball as a recreational activity.  Thus, the Veteran provided competent evidence that his right knee instability had not improved, and that there was no improvement in the Veteran's ability to function under the ordinary conditions of life and work.  This evidence was not addressed by the RO.  

The law is clear that certain procedures must be followed when a disability rating is reduced.  Here, the RO's failure to comply with these requirements renders the reduction from 10 percent to zero percent void.  As explained above, the CAVC has held that where a rating reduction was made without observance of law, the erroneous reduction must be vacated and the prior rating restored.  Such action is required in the instant case.  Accordingly, the previously assigned 10 percent rating for the service-connected right knee instability is restored effective September 1, 2006.  

Disability Ratings - Laws and Regulations

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2012).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the claimant's favor.  38 C.F.R. § 4.3.  

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Although the claimant's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  When a claimant is awarded service connection and assigned an initial rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  In Hart v. Mansfield, 21 Vet. App. 505, 511 (2007), the CAVC extended entitlement to staged ratings to claims for increased disability ratings where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."  

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98. 

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine.  The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

Analysis of Knee Ratings

Historically, in a January 1994 rating decision, the RO granted service connection for left knee instability (denominated as post operative status, twisting injury to the left knee), and assigned an initial rating of 10 percent under Diagnostic Code 5257.  In a March 2002 rating decision, the RO granted service connection for instability of the right knee and assigned an initial rating of 10 percent under Diagnostic Code 5257.  Also, in the March 2002 rating decision, the RO granted service connection for arthritis of the left knee and right knee and assigned separate initial ratings of 10 percent for each knee, pursuant to Diagnostic Code 5010.  

The increased rating appeals arise from a claim received at the RO on January 27, 2006.  In the appealed April 2006 rating decision, the RO denied a disability rating higher than 10 percent for instability of the left knee, denied a disability rating higher than 10 percent for arthritis of the left knee, denied a disability rating higher than 10 percent for arthritis of the right knee and proposed reducing the 10 percent disability rating for right knee instability to zero percent.  

In the appealed June 2006 rating decision, the proposed reduction for right knee instability to zero percent was effected.  In a January 2007 rating decision, the RO assigned a temporary 100 percent rating for left knee instability for post-surgical convalescence.  The rating was in effect from November 15, 2006 to February 1, 2007.  

In a June 2011 rating decision, the rating for right knee instability, which had previously been reduced to zero percent, was increased to 10 percent, effective June 16, 2011.  The Board's action in the discussion above has restored the 10 percent rating for right knee instability for the entire period during which it was rated at zero percent.  Accordingly, the question remaining to be addressed is whether a disability rating in excess of 10 percent for right knee instability is warranted.  

Regarding arthritis and limited motion of the right and left knee, Diagnostic Code 5010 governs arthritis due to trauma, substantiated by X-rays findings.  That code simply directs the rating specialist to rate in accordance with degenerative arthritis.  Diagnostic Code 5003 (degenerative arthritis) rates by analogy to limitation of motion of the joint affected.  That code also provides a 10 percent rating where limitation of motion cannot be objectively confirmed; however, in this case, the assigned disability ratings already equal 10 percent for each knee for the entire period.  

Under Diagnostic Code 5260 limitation of knee flexion is given a 30 percent rating where flexion is limited to 15 degrees; a 20 percent rating is assigned where flexion is limited to 30 degrees; a 10 percent rating is assigned where flexion is limited to 45 degrees; a zero percent rating is assigned where flexion is limited to 60 degrees.  

Under Diagnostic Code 5261, limitation of knee extension is assigned a 50 percent rating where extension is limited to 45 degrees; a 40 percent rating is assigned where extension is limited to 30 degrees; a 30 percent rating is assigned where extension is limited to 20 degrees; a 20 percent rating is assigned where extension is limited to 15 degrees; a 10 percent rating is assigned where extension is limited to 10 degrees; a zero percent rating is assigned where extension is limited to 5 degrees.

After a review of all of the evidence, the Board finds that the weight of the evidence demonstrates that a rating in excess of 10 percent is not warranted for either knee on the basis of arthritis and limited motion.  The report of VA examination in February 2006 reveals that the Veteran complained of periodic, dull, daily pain for one to two hours depending on activity level.  He reported constant swelling, left greater than right.  He denied heat, redness, locking, and flare ups.  Activities of daily living had reportedly not been affected, although the Veteran noted that he had to give up softball as a recreational activity.  On examination, bilateral extension was measured to zero degrees with pain at the end of range on the right.  Right knee flexion was measured to 90 degrees with end of range pain.  This was decreased to 85 degrees after repetition.  Left knee flexion was measured to 110 degrees with no pain.  This was decreased to 100 degrees after repetition.  

A June 2006 orthopedic consultation reveals the Veteran's complaint of bilateral knee pain, giving way, and locking on the left, but not on the right.  On examination, there was no gross deformity of the left knee; there was small effusion; range of motion was measured from full extension to greater than 130 degrees of flexion.  On the right, there was moderate effusion; there was full extension, and flexion was measured to 130 degrees.  

A February 2007 orthopedic consultation reveals that the Veteran reported a significant amount of pain laterally as well as at the inferior pole of the patella.  He reported giving way as well as occasional popping and effusion.  On examination, the Veteran had a moderate effusion on the left knee.  Range of motion was measured from zero to 90 degrees, but the Veteran was noted as holding his knee in approximately 25 degrees of flexion.  There was no warmth or erythema.  There was no popping on examination.  When on his stomach, the Veteran could not flex the knee past 90 degrees without a feeling of pulling on the patella tendon.  He had only 4 out of 5 strength in the quadriceps and hamstrings.  

The report of VA examination in March 2007 reveals the Veteran's complaint of bilateral knee pain present all day every day, rated at 7 out of 10.  He reported occasional locking and swelling.  The Veteran reported that he has a physically demanding job and there are times when he is not able to do all the lifting and bending required of his job, but he denied having to miss work because of knee symptoms, and activities of daily living were reportedly not affected.  He also denied flare ups and use of assistive devices.  On examination, the Veteran had full extension to zero degrees and flexion to 135 degrees, bilaterally.  He reported mild end of range pain in each knee.  Repetition did not change the range of motion or the level of pain.  There was slight effusion of the left knee, but no significant warmth or erythema.  

An August 2008 orthopedic consultation reveals that the Veteran's left knee was stronger, but still with giving way and mechanical symptoms, persistent pain, and swelling; right range of motion was from 0 to 100.  Left range of motion was from 0 to 115.  There were mild degenerative changes to both knees.  A January 2010 orthopedic consultation reveals that the Veteran was using a knee brace and crutch.  He had an antalgic gait; range of motion was from zero degrees to 95 degrees.  The examiner noted some genu valgum bilaterally.  Genu valgum is also known as 'knock knee' See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 782 (31st ed. 2007).  An April 2010 orthopedic consultation reveals that the Veteran was doing much better.  Range of motion was from zero to 100 degrees.  The left knee was mildly swollen.  There was 5 out of 5 strength with flexion and extension.  

The report of VA examination in September 2010 reveals the Veteran's complaint of pain in both knees on a daily basis, right greater than left, accompanied by locking, falling, and stumbling, along with periodic swelling.  He reported some limitation in driving his vehicle as a letter carrier.  He had given up sports.  He would experience flare ups with activity.  These were characterized by swelling and pain and limitation on climbing stairs.  He wore a brace on both knees on an as needed basis.  On examination, a moderate degree of bony swelling was noted on both knees.  Range of motion was from full extension to 120 degrees flexion.  Motion was accompanied by end of range pain primarily in flexion, but was not additionally limited following repetitive use.  The right knee was diffusely tender.  The left knee was also tender, but less so.  

In summation of the medical evidence, when examined, the Veteran's knee flexion has always exceeded 45 degrees.  Extension has always been possible to zero degrees.  The Board has considered the effect of the Veteran's symptoms on motion and on his ability to carry out normal activities.  In the Notice of Disagreement, the Veteran complained of day to day pain and discomfort, an inability to sit for moderate periods without both knees stiffing, an inability to walk or stand for moderate periods without both knees locking, causing buckling, and that he can't extend his legs for periods without excruciating pain.  The Veteran's wife wrote that she has observed the Veteran's knees giving out frequently, which causes him to lose his balance; he has stiffness regularly; he needs help getting up from a stooped position; and, he has decreased strength.  

It is clear from the record that the Veteran has peri-articular pathology.  In addition, there is limited motion, weak motion with giving out, as well as painful motion.  The provisions of 38 C.F.R. § 4.59 establish that the Veteran is entitled to a minimum compensable (10 percent) rating for such symptomatology.  See also Burton v. Shinseki, 25 Vet. App. 1 (2011).  A 10 percent rating is already assigned for limitation of motion of each knee for the entire period on appeal.  Evaluations in excess of the minimum compensable rating must be based on demonstrated functional impairment.  Here, the evidence establishes that, despite pain and weakness on motion, limitation of flexion is not demonstrated to a degree that would warrant a 20 percent rating for either knee.  

The Board also finds that a separate rating for loss of extension under Diagnostic Code 5261 is not warranted for either knee.  The Veteran was been shown to have full extension on each evaluation.  

Turning to lateral instability, each knee is currently assigned a separate 10 percent rating.  Under Diagnostic Code 5257, a 30 percent rating is available for recurrent subluxation or lateral instability that is severe; a 20 percent rating is available for recurrent subluxation or lateral instability that is moderate; a 10 percent rating contemplates recurrent subluxation or lateral instability that is slight.  

The Board finds that a disability rating in excess of 10 percent is not warranted for either knee on the basis of lateral instability or recurrent subluxation.  The February 2006 VA examiner noted that the Veteran reported using over-the-counter knee braces for support on both knees and reported constant instability with falling secondary to his knees giving out on him approximately 10 times in the last year; however on clinical examination, the examiner found that both knees were stable.  While the Veteran is competent to report his symptoms, his use of the word instability does not necessarily implicate lateral instability or subluxation, which are the specific criteria listed under Diagnostic Code 5257.  The Veteran's use of the term instability in describing his repeated falls could have other meanings, such as a general instability in standing due to knee weakness.  This is in fact more consistent with his description than is lateral instability.  Weakness is specifically contemplated under the rating for limitation of motion.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca.  Here, the Board finds the examiner's specific findings regarding lateral instability to be more probative as to the criteria under Diagnostic Code 5257 than the Veteran's description of instability.  

Similarly to the February 2006 VA examiner, a June 2006 VA orthopedic consultation reveals no instability of the left knee to varus, valgus, Lachman's, or posterior drawer.  There was a positive McMurray's on the lateral compartment with reproducible pain and clunk.  On the right, there was no instability of varus, valgus, Lachman or posterior drawer.  

A February 2007 VA orthopedic consultation  reveals that the ligaments were stable, and there was no evidence of maltracking.  A March 2007 orthopedic consultation shows a painful left knee, but not unstable.  X-rays showed no loose bodies.  

The March 2007 VA examiner noted the Veteran's complaint of occasional instability, but found that Lachman's, anterior drawer, posterior drawer, and McMurray's testing were all normal, and there was no significant ligament laxity with varus or valgus stressing of the knees.   

An August 2008 orthopedic consultation shows no laxity of either knee.  In January 2010, the Veteran was noted to be using knee braces and a crutch; however, in April 2010, he was noted to be doing much better, and the left knee was stable to varus and valgus stress.  

When examined in September 2010, the Veteran reported instability in both knees.  He was wearing a brace on both knees on an as needed basis.  Both knees were stable to Lachman's and drawer testing.  A mild degree of laxity in varus and valgus stress was noted at both knees.  

In sum, while the Veteran has described instability of both knees, and this has been supported by a few objective findings, in general, the findings for lateral instability have been normal.  Most recently, in September 2010, laxity was described as mild.  These findings are consistent with lateral instability or subluxation that is no more than slight, and do not suggest moderate or severe lateral instability or subluxation.  Accordingly, the Board finds that a rating in excess of 10 percent for instability is not warranted for either knee.  

The Board has also considered other diagnostic codes.  Under Diagnostic Code 5258, a 20 percent rating may be assigned for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  In this case, the evidence does not demonstrate a dislocated semilunar cartilage.  While there are findings of locking, pain, and effusion, the Board finds that these symptoms are reasonably contemplated and have been addressed in the ratings currently assigned under Diagnostic Codes 5257, 5260, 5261.  Assignment of a separate rating under Diagnostic Code 5258 would constitute pyramiding.  See 38 C.F.R. § 4.14.  The application of Diagnostic Code 5258 instead of the currently assigned diagnostic codes would not result in a higher overall rating than currently assigned.  

Turning to other codes, under Diagnostic Code 5259, a 10 percent rating may be assigned for removal of the semilunar cartilage that is symptomatic.  Under Diagnostic Code 5262, a 40 percent rating is available for nonunion of the tibia and fibula with loose motion requiring a brace; a 30 percent rating is available for malunion of the tibia and fibula with marked knee or ankle disability; a 20 percent rating is available for malunion of the tibia and fibula with moderate knee or ankle disability; a 10 percent rating is available for malunion of the tibia and fibula with slight knee or ankle disability.  Under Diagnostic Code 5263, a 10 percent may be assigned for acquired, traumatic genu recurvatum with objectively demonstrated weakness and insecurity in weight-bearing.  

In this case, there is no clinical evidence or assertion on the part of the Veteran that there is nonunion or malunion of the tibia and fibula, absent semilunar cartilage, or genu recurvatum.  As such, a rating under any of the corresponding codes is not warranted.  There is also no suggestion of ankylosis of the either knee for purposes of Diagnostic Code 5256.  Ankylosis is complete immobility of the joint in a fixed position, either favorable or unfavorable.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) and Lewis v. Derwinski, 3 Vet. App. 259 (1992).  The Veteran's demonstrated motion of the knee is persuasive evidence of the lack of ankylosis.

For these reasons, the Board finds that the weight of the evidence is against a finding of a rating in excess of 10 percent for right knee arthritis, in excess of 10 percent for left knee arthritis, in excess of 10 percent for right knee instability, or in excess of 10 percent for left knee instability.  To the extent any higher level of compensation is sought for this period, the preponderance of the evidence is against these claims, and the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 

Extraschedular Consideration

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1) (2012), which provides procedures for referral or assignment of an extraschedular evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The VA Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd 572 F.3d 1366 (Fed. Cir. 2009).

In this case, the Board finds that the schedular rating criteria contemplate the Veteran's service-connected knee disabilities.  The criteria specifically provide for ratings based on the presence of arthritis and limitation of motion, including due to pain, weakness, and other orthopedic factors, as well as instability.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca.  Such factors are explicitly part of the schedular rating criteria.  Because the schedular rating criteria is adequate to rate the disability, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.  For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1). 



ORDER

Restoration of a 10 percent rating for right knee instability from September 1, 2006 to June 16, 2010 is granted.

A disability rating for right knee instability in excess of 10 percent is denied. 

A disability rating for limited motion of the right knee in excess of 10 percent is denied.

From January 27, 2006 to November 15, 2006, and from February 1, 2007 to present, a disability rating for left knee instability in excess of 10 percent is denied.

A disability rating for left knee limited motion in excess of 10 percent is denied.



____________________________________________
K. J. ALIBRANDO 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


